Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2017                                                                                         Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154166-7                                                                                               David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                                                                     Justices
  ANTHONY V. MARROCCO,
          Plaintiff-Appellant,
  v                                                                SC: 154166-7
                                                                   COA: 326575; 327614
                                                                   Macomb CC: 2013-002615-CZ
  OAKLAND MACOMB INTERCEPTOR DRAIN
  DRAINAGE DISTRICT, JIM NASH, and
  MICHAEL GREGG,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 16, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         VIVIANO, J., did not participate due to a familial relationship with counsel of
  record. MCR 2.003(C)(1)(g)(ii).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2017
         a0424
                                                                              Clerk